Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Danial Peterson on 2/23/2020.

The application has been amended as follows: 

Re claim 1 at lines 15 and 16 change the language “frequency bend” to frequency band.

Re claim 9 at lines 10 change the language “frequency bend” to frequency band.

Re claim 15 at lines 9 change the language “frequency bend” to frequency band.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 



Zhang US 2019/0318463 discloses
A device, comprising: a memory; one or more image capture devices; a user interface; and one or more processors operatively coupled to the memory, wherein the one or more processors are configured to execute instructions causing the one or more processors to: obtain an N-channel input image (see abstract visible and infra red light images); determine fusion weights for each of the N-channels of the input image ( see paragraph 78 weights for low frequency components);
modulate the  weights for a plurality of frequency band representations of the input image (see paragraph 78 weights for low frequency components); 
apply the weights to the corresponding frequency bend representations of the input image to generate a plurality of output image frequency band representations (see paragraph 78 weighted sum calculated ; 
and produce an output luma image, based on the plurality of output image frequency band representations (see abstract ).

The prior art of record does not disclose the combination of :

determine fusion weights and fallback weights for each of the N-channels of the input image; blend the fusion and fallback weights based on an amount of gradient information in the input image to generate blended weights; modulate the blended weights for a plurality of frequency band representations of the input image; apply the modulated blended weights to the corresponding frequency bend representations of the input image to generate a plurality of output image frequency band representations; 


.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669